Citation Nr: 1523272	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-34 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a higher (compensable) initial rating for a right anterior/lateral chest scar.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1976 intil July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for a chest scar, and assigned a noncompensable initial evaluation.  

The Veteran testified before a decision review officer in March 2013 and before the undersigned Veterans Law Judge via videoconference in March 2015.  Transcripts of both hearings have been associated with the claims file.


FINDING OF FACT

Throughout the entire initial rating period, a right anterior/lateral chest scar, of less than 6 square inches, has been productive of pain but no functional limitations or other residuals.


CONCLUSION OF LAW

The criteria a 10 percent rating for a right anterior/lateral chest scar have been met throughout the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7804 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Rating for Right Chest Scar

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeal for a higher initial rating for a scar of the right chest is an appeal from the initial assignment of a disability rating following the establishment of service connection.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

In the April 2013 decision on appeal, the Veteran was awarded service connection for a scar incurred during service when he was struck in the chest by a piece of metal propelled by a lawnmower.  The wound was treated with surgical glue - rather than stitches - and the Veteran contends that his current residual symptoms warrant a compensable rating.  Presently, the Veteran's service-connected scar is rated as noncompensably - i.e., zero percent - disabling, effective January 14, 2013, pursuant to 38 C.F.R. § 4.118 Diagnostic Code (DC or Code) 7802.  Under this Code, a compensable rating is warranted only for burn scars which are 144 square inches (292 square centimeters) or greater.  38 C.F.R. § 4.118 (2014).

Treatment records during the period on appeal, include a March 2013 VA examination during which the Veteran's scar measures 3 cm in length by 0.6 cm
at its widest aspect.  The scar was dark compared to the surrounding skin, however the examiner noted no tenderness or skin breakdown.  As measured by the examiner, the size of the Veteran's scar precludes the assignment of a compensable rating under the currently assigned rating criteria of DC 7802.

The Board finds, however, that the Veteran's right anterior/lateral chest scar has been 10 percent disabling throughout the initial period on appeal, under 38 C.F.R. § 4.118,  DC 7804.  Under this Code, a 10 percent rating is provided for superficial scars that are painful on examination.  Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

While there is no evidence showing any involvement with underlying tissue, at his hearing before the undersigned, the Veteran reported that the scar was "sensitive to touch," and rated associated pain as 8 on a scale of 10.  Similarly, during his May 2014 hearing with a decision review officer, the Veteran stated that the scar was painful on twisting.

The Veteran is competent to report on those symptoms which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, his endorsement that the scar in question is painful is competent and probative.  To the extent that this is somewhat inconsistent with reported symptomatology on VA examination in March 2013, the Board nonetheless notes that he endorsed pain relating to his scar on two separate occasions under oath.

The evidence of record shows that the Veteran's right anterior/lateral chest scar has been painful, and is thus 10 percent disabling under DC 7804.  The Veteran has only one service-connected scar, and a schedular rating greater than 10 percent is not available under DC 7804 for only one scar.  The Board has accordingly considered whether a higher rating may be available under another Code, but in this case no other Code is applicable to the Veteran's right chest scar.  Specifically, the DC 7800 relates to scaring of the head, face or neck and DC 7801 relates to burn scars of at least 6 square inches (39 square centimeters).  38 U.S.C.A. § 4.118 provides for ratings of functional limitations resulting from scaring, however no such limitations have been identified by the Veteran or are otherwise evident in the record.

Accordingly, the Board concludes that the Veteran's service-connected scar has been 10 percent disabling, and no higher, throughout the entire initial rating period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected chest scar.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of size and pain; thus, the demonstrated manifestation - namely pain - is contemplated by the provisions of the rating schedule.  Accordingly, the Board finds that the evidence fails to show unique or unusual symptomatology that would render the schedular criteria inadequate.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities of hearing loss, posttraumatic stress disorder, right ankle strain, and tinnitus in concluding that referral for consideration of an extraschedular rating is not warranted.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Veteran's  appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).   Nonetheless, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations. 

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment in addition to records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  

The duty to assist was further satisfied by VA examination in March 2013, during which the examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.


ORDER

An initial 10 percent rating, and no higher, for a right anterior/lateral chest scar, is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


